      Case: 1:18-cv-06691 Document #: 28 Filed: 04/04/19 Page 1 of 3 PageID #:243



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


MANDY LEWIS,                                )
                                            )
               Plaintiff,                   )
                                            )
         v.                                 )           No. 18-cv-6691
                                            )
MID AMERICA MORTGAGE INC.,                  )
                                            )
                Defendant.                  )


                                         ORDER

        Neither      plaintiff’s    pro     se   complaint      nor   her     amended

complaint asserts a basis for this court’s jurisdiction. In their

Rule 26(f) report, the parties represented to the court that

diversity jurisdiction exists over this matter because there is a

diversity       of    citizenship    between     the    parties.      They    failed,

however, to address whether 28 U.S.C. § 1332(a)’s amount in

controversy          requirement    is     satisfied.    This    court       has    “an

independent obligation to satisfy itself that federal subject

matter jurisdiction exists before proceeding to the merits in any

case, even where, as here, [] the parties ... [have not] questioned

the existence of such jurisdiction.” Smith v. Am. Gen. Life & Acc.

Ins. Co., 337 F.3d 888, 892 (7th Cir. 2003). Although the sum

demanded by a plaintiff in her complaint usually controls for

jurisdictional purposes, see Rising-Moore v. Red Roof Inns, Inc.,

435     F.3d   813,    815   (7th   Cir.    2006)   (citing     St.   Paul    Mercury
      Case: 1:18-cv-06691 Document #: 28 Filed: 04/04/19 Page 2 of 3 PageID #:244



Indemnity Co. v. Red Cab Co., 303 U.S. 283 (1938)), “it does not

follow that the court must accept the plaintiff’s perspective and

proceed to adjudicate on the merits every case in which the

[parties]        can    keep     straight          faces   when        making     their

presentations.” Anthony v. Sec. Pac. Fin. Servs., Inc., 75 F.3d

311, 318 (7th Cir. 1996) (quoting Pratt Cent. Park Ltd. P'ship v.

Dames & Moore, Inc., 60 F.3d 350, 352 (7th Cir. 1995)). There must

be a legal and factual basis for the plaintiff’s demand. See LM

Ins. Corp. v. Spaulding Enterprises Inc., 533 F.3d 542, 551 (7th

Cir. 2008); Smith v. Am. Gen. Life & Acc. Ins. Co., 337 F.3d 888,

896     (7th    Cir.    2003).     Here,      in     addition     to    a     $6,105.34

reimbursement,         plaintiff      seeks        $5,000,000     for       defendant’s

“extreme, outrageous, and uncivilized” acts and $2,000,000 that

she characterizes as punitive damages. These fanciful sums are not

legally attainable and thus cannot be relied upon for determining

whether jurisdiction exists. See Smith, 337 F.3d at 893-97; Del

Vecchio v. Conseco, Inc., 230 F.3d 974, 979-80 (7th Cir. 2000);

Gardynski-Leschuck v. Ford Motor Co., 142 F.3d 955, 957 (7th Cir.

1998). This does not necessarily mean that it is impossible for

plaintiff to recover damages above the jurisdictional amount of

$75,000. But without realistic figures before me, I cannot confirm

that this jurisdictional requirement is satisfied. Accordingly,

the parties are directed to meet and confer and to file, on or

before April 19, 2019, either a joint report or separate memoranda
   Case: 1:18-cv-06691 Document #: 28 Filed: 04/04/19 Page 3 of 3 PageID #:245



stating   whether    28   U.S.C.    §   1332(a)’s    amount    in   controversy

requirement is met, and if so, what the alleged factual and legal

basis for this amount is.

                                        ENTER ORDER:


                                        ________________________
                                        Elaine E. Bucklo
                                        United States District Judge
Dated: April 4, 2019
